           Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JOSEPH GONZALEZ,                                         :

                                   Plaintiff,           :
                 -against-                              :    MEMORANDUM AND ORDER

COMMISSIONER OF SOCIAL SECURITY, :                               19-CV-5980 (KNF)

                                    Defendant.           :
---------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

                                   PROCEDURAL BACKGROUND
        Joseph Gonzalez (“Gonzalez”) commenced this action against the Commissioner of

Social Security (the “Commissioner”), seeking review of an administrative law judge’s (“ALJ”)

June 14, 2018 decision, finding him ineligible for disability insurance benefits, pursuant to Title

II of the Social Security Act (“SSA”), 42 U.S.C. §§ 401-43, and Supplemental Security Income

benefits, pursuant to Title XVI of the SSA, 42 U.S.C. §§ 1381-1385. On July 1, 2020, the Court

denied the defendant’s motion for judgment on the pleadings and granted the plaintiff’s motion

for judgment on the pleadings, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure,

and the matter was remanded for rehearing. Docket Entry No. 22. The Court’s July 1, 2020

remand was “based on the merits of Gonzalez’s disability claim, namely, the Court’s finding that

the ALJ committed an error of law and the ALJ’s residual functional capacity determination is

not supported by substantial evidence, not on the merits of Gonzalez’s Appointment Clause

challenge pursuant to [Lucia v. S.E.C., __ U.S. __, 138 S. Ct. 2044 (2018)], which Gonzalez

represented in his reply need not be addressed if the Court remands on the merits of his disability

claim, as is the case here.” On July 2, 2020, the Clerk of Court entered judgment and remanded

the matter for rehearing to the Commissioner.


                                                        1
           Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 2 of 8




        Before the Court is the Commissioner’s motion that the Court “alter or amend its

Judgment in this case pursuant to Rule 59(e) of the Federal Rules of Civil Procedure and Rule

6.3 of the United States District Courts for the Southern and Eastern District of New York.”

Gonzalez supports, in part, and opposes, in part, the Commissioner’s motion.

                                COMMISSIONER’S CONTENTIONS

        The Commissioner argues that “the Court overlooked controlling regulations and case

law permitting ALJs to rely on licensed psychologists in assessing residual function capacity.”

According to the Commissioner,

                Central to the Court’s decision to remand was its interpretation of 20 C.F.R.
        § 404.1513(a), as in effect from September 3, 2013 to March 26, 2017. That
        regulation provided, in relevant part: (a) Sources who can provide evidence to
        establish an impairment. We need evidence from acceptable medical sources to
        establish whether you have a medically determinable impairment(s). See §
        404.1508. Acceptable medical sources are— (1) Licensed physicians (medical or
        osteopathic doctors); (2) Licensed or certified psychologists. Included are school
        psychologists, or other licensed or certified individuals with other titles who
        perform the same function as a school psychologist in a school setting, for purposes
        of establishing intellectual disability, learning disabilities, and borderline
        intellectual functioning only; 20 C.F.R. § 404.1513(a) (Mar. 26, 2017). This Court
        interpreted “for purposes of establishing intellectual disability, learning disabilities,
        and borderline intellectual functioning only” as applying to psychologists
        generally, prohibiting them from providing opinions on residual
        functional capacity, like the one Dr. Phillips provided and on which the ALJ relied.
        See ECF No. 22 at pp. 10-11.
                As an initial matter, as this Court acknowledged, the version of the
        regulation at issue, 20 C.F.R. § 404.1513, was in effect only through March 26,
        2017, and therefore does not apply to the ALJ’s decision in this case, which is dated
        June 4,1 2018. While certain regulations expressly state that they apply to claims
        (such as Plaintiff’s) filed before March 27, 2017, see e.g., 20 C.F.R. § 404.1527,
        no such language appears in 20 C.F.R. § 404.1513. See also Notice of Proposed
        Rulemaking, 81 Fed. Reg. 62560, 62578 (Sept. 9, 2016) (summarizing proposed
        implementation process). Moreover, the current version of 20 C.F.R. § 404.1513,
        effective March 27, 2017, no longer defines an “acceptable medical source.”
        Instead, the definition of an “acceptable medical source” now appears in the current
        version of 20 C.F.R. § 404.1502(a). Under this regulation an “acceptable medical


1
 The Commissioner’s assertion that the ALJ’s decision is dated June 4, 2018 is erroneous. The ALJ’s decision is
dated June 14, 2018. See Docket Entry No. 142-2 (Tr. 27).

                                                        2
         Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 3 of 8




       source” is defined, in part, as a “Licensed psychologist.” 20 C.F.R. § 1502(a)(2).
       The definition also “includes: (i) A licensed or certified psychologist at the
       independent practice level.” 20 C.F.R. § 404.1502(a)(2)(i). By contrast, a separate
       subsection, 20 C.F.R. § 404.1502, also defines “acceptable medical source” to
       include a licensed or certified school psychologist, and it is only this subsection that
       limits such sources as acceptable for their expertise in intellectual disability,
       learning disabilities, and borderline intellectual functioning. 20 C.F.R. §
       404.1502(a)(2)(ii). Indeed, other agency regulations similarly indicate that an ALJ
       should consider opinions from licensed or certified psychologists. See e.g., 20
       C.F.R. § 404.1513a(b)(1) (“Federal or State agency … psychological consultants
       are highly qualified and experts in Social Security disability evaluation.”).

The Commissioner asserts further:

               Moreover, even in the prior version of 20 C.F.R. § 404.1513(a) [applied],
       the cited limitation appeared only in the sentence about school psychologists and
       other school-based professionals and, thus, applied only to them. See 20 C.F.R. §
       404.1513(a)(2) (Mar. 26, 2017). Indeed, another section of the same regulation
       specifically stated that the ALJ would consider agency psychologists’ opinions
       regarding what a claimant can still do, specifying the various mental functions, and
       further referring to 20 C.F.R. § 404.1545, which is the residual functional capacity
       regulation. See 20 C.F.R. § 404.1513(c) (Mar. 26, 2017). Other agency regulations
       and rules in effect at the time similarly indicated that an ALJ must consider agency
       psychologists’ opinions on residual functional capacity. See 20 C.F.R. §
       404.1527(e)(2)(i) (Mar. 26, 2017) (agency psychologists are “highly qualified …
       psychologists” whose findings ALJs must consider as opinion evidence); Social
       Security Ruling (SSR) 96-6p, 1996 WL 374180, at *4 (S.S.A.) (rescinded Mar. 27,
       2017) (“[t]he administrative law judge or Appeals Council must consider and
       evaluate any assessment of the individual’s RFC by a State agency medical or
       psychological consultant and by other program physicians or psychologists.”).
               The agency’s decision to limit opinions from “school psychologists” makes
       sense when considered in the context of professional licensure and practice rules.
       For example, in New York, a licensed psychologist must have a doctorate in
       psychology and two years of experience. 8 NYCRR §§ 72.1(a), 72.2(a). In contrast,
       a licensed school psychologist only needs a master’s degree in school psychology
       and two years of experience in a school setting. 8 NYCRR 802.3(e)(2). Thus, the
       regulations (both before and after March 27, 2017) recognize the comparatively
       limited scope of a school psychologist’s expertise. The Second Circuit has
       repeatedly affirmed the Commissioner in cases, like this one, where ALJs relied on
       opinions from psychologists in reaching the residual functional capacity finding.
       For instance, in McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014), the Court
       affirmed the Commissioner approvingly pointing out that the ALJ relied on the
       consultative psychologist’s opinions regarding various work-related mental
       functions. And in Swiantek o/b/o M.L.S v. Comm’r of Soc. Sec., 588 F. App’x 82,
       84 (2d Cir. 2015) (summary order), the Second Circuit approvingly noted, “[t]he
       ALJ in this case based his findings on the psychiatric evaluation of a consultative

                                                  3
         Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 4 of 8




       psychologist who personally examined MLS as well as MLS’s complete medical
       history and treatment notes.”

The Commissioner requests that the Court “grant his motion to alter or amend the judgment,

vacate its order reversing and remanding for further proceedings, and grant the Commissioner’s

motion for judgment on the pleadings.”

                                GONZALEZ’S CONTENTIONS

       Gonzalez argues that he supports, in part, and opposes, in part, the Commissioner’s

motion. Gonzalez asserts that

       Defendant correctly observed that “the current version of 20 C.F.R. § 404.1513,
       effective March 27, 2017, no longer defines an ‘acceptable medical source.’
       Instead, the definition of an ‘acceptable medical source’ now appears in the current
       version of 20 C.F.R. § 404.1502(a). Under this regulation an ‘acceptable medical
       source’ is defined, in part, as a ‘Licensed psychologist.’ 20 C.F.R. § 1502(a)(2).”
       Dkt. No. 25 at 5-6. Plaintiff supports Defendant’s contention and his interpretation
       of the Regulations and offers no opposition to Defendant’s application in this
       regard.

However, Gonzalez contends that the Commissioner’s motion for judgment on the pleadings

should be denied.

       Plaintiff contended that the ALJ’s residual functional capacity determination was
       not supported by substantial evidence because, after affording great weight to the
       opinion of consulting examiner, psychologist Dr. Phillips, the ALJ failed to
       reconcile Dr. Phillips’s favorably weighed opinion with Gonzalez’s residual
       functional capacity. Dkt. No. 18 at 10. The Court concluded that Plaintiff was
       “correct that the ALJ failed to explain why he rejected Dr. Phillips’s marked
       limitation in his ability to deal with stress appropriately, while at the same time
       giving great weight to Dr. Phillips’s opinion.” Dkt. No. 22 at 10. Thus, the ALJ’s
       failure to properly discuss and accommodate Plaintiff’s stress was harmful error.
       The ALJ’s failed to adequately account for Plaintiff’s limitations related to stress
       in the hypothetical question he posed to the VE. See, McIntyre v. Colvin, 758 F.3d
       146, 152 (2d Cir. 2014) (holding that an ALJ’s hypothetical should explicitly
       incorporate any limitations in concentration, persistence, and pace); DeLeon v.
       Sec’y of Health and Human Servs., 734 F.2d 930, 936 (2d Cir.1984) (finding that,
       as a result of the ALJ's failure to present the full extent of the claimant's physical
       disabilities to a vocational consultant, the record provided no basis for drawing
       conclusions about whether the claimant's impairments rendered him disabled).
       Though, the VE was not asked to consider a hypothetical individual with

                                                 4
           Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 5 of 8




         impairments unique to Plaintiff’s stress, he did opine that a person with the same
         age, education, and past work as Plaintiff, with the ALJ’s established RFC, who
         were [sic] further unable to sustain focus on either simple and repetitive tasks for
         20 percent of the workday due to his psychiatric symptoms would be unable to
         perform any full-time competitive work. T 52. Thus, this matter should be
         remanded for further administrative proceedings to include a de novo hearing that
         addresses solely whether Plaintiff’s marked limitations related to stress are properly
         accounted for in a hypothetical question posed to the VE. In the alternative,
         Plaintiff respectfully requests that this matter be remanded for further
         administrative proceedings, including a de novo hearing and new decision.
         Defendant’s request that the Commissioner’s motion for judgment on the pleadings
         should be denied.

Gonzalez also contends that the ALJ who heard his case was appointed unconstitutionally at the

time of the hearing and the decision and should be prevented from further adjudication of the

claim.

         The Court noted that the “defendant did not address [Plaintiff’s] request that the
         matter be remanded to a different ALJ.” Dkt. No. 22 at 12. Thus, Plaintiff’s
         contention was unrebutted. Further, the Court noted that it was not remanding on
         the merits of Plaintiff’s Appointment Clause challenge. Dkt. No. 22 at 12. Thus,
         Plaintiff’ respectfully requests that the Court consider the merits of Plaintiff’s
         Appointment Clause challenge and that the Court remand the matter to a different,
         constitutionally appointed ALJ. Dkt. No. 18 at 14. Defendant’s request that the
         Commissioner’s motion for judgment on the pleadings should be denied.


Gonzalez requests that the Court grant the motion to alter or amend the judgment, in part, and

“grant remand on the merits of Plaintiff’s first contention or, in the alternative, address the merits

of Plaintiff’s first and second contentions.”

                                       LEGAL STANDARD

         Local Civil Rule 6.3 of this court provides:

         Unless otherwise provided by the Court or by statute or rule (such as Fed. R. Civ.
         P. 50, 52, and 59), a notice of motion for reconsideration or reargument of a court
         order determining a motion shall be served within fourteen (14) days after the entry
         of the Court’s determination of the original motion, or in the case of a court order
         resulting in a judgment, within fourteen (14) days after the entry of the judgment.
         There shall be served with the notice of motion a memorandum setting forth
         concisely the matters or controlling decisions which counsel believes the Court has

                                                   5
         Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 6 of 8




       overlooked. The time periods for the service of answering and reply memoranda, if
       any, shall be governed by Local Civil Rule 6.1(a) or (b), as in the case of the original
       motion. No oral argument shall be heard unless the Court directs that the matter
       shall be reargued orally. No affidavits shall be filed by any party unless directed by
       the Court.


“A motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.” Fed. R. Civ. P. 59(e).

       “It is well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting
       the case under new theories, securing a rehearing on the merits, or otherwise taking
       a ‘second bite at the apple’....” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d
       Cir.1998). Rather, “the standard for granting [a Rule 59 motion for reconsideration]
       is strict, and reconsideration will generally be denied unless the moving party can
       point to controlling decisions or data that the court overlooked.” Shrader v. CSX
       Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995).

       Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as
       amended (July 13, 2012).


                          APPLICATION OF LEGAL STANDARD

       The Commissioner does not argue that the Court overlooked any matters, but argues that

“the Court overlooked controlling regulations and case law permitting ALJs to rely on licensed

psychologists in assessing residual function capacity.” The Commissioner does not identify

explicitly the “overlooked controlling regulations,” but it appears that the Commissioner argues

that the Court overlooked the definition of an “acceptable medical source” in 20 C.F.R. §

404.1502(a)(2). The Commissioner seeks only reconsideration of the Court’s July 1, 2020

decision concerning Gonzalez’s claim under SSA’s Title II, not Gonzalez’s claim under SSA’s

Title XVI, since the Commissioner’s memorandum of law does not mention or make citation to

Title XVI and it does not include any arguments based on Title XVI, including any argument

that the Court overlooked any Title XVI regulation or related controlling decisions.




                                                  6
          Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 7 of 8




Whether the Court Overlooked Title II Controlling Decisions

       Gonzalez filed, protectively, a Title II application on May 4, 2016, and a Title XVI

application on May 12, 2016, and the ALJ denied Gonzalez’s claims on June 14, 2018. The

Commissioner concedes that, “as this Court acknowledged, the version of the regulation at issue,

20 C.F.R. § 404.1513, was in effect only through March 26, 2017,” but asserts, without citation

to any binding authority, that it “does not apply to the ALJ’s decision in this case, which is dated

June 4, 2018.” The Commissioner also concedes that the 20 C.F.R. § 404.1527, effective August

24, 2012 to March 26, 2017, applies to Gonzalez’s claim, because “certain regulations expressly

state that they apply to claims (such as Plaintiff’s) filed before March 27, 2017, see e.g., 20

C.F.R. § 404.1527,” but asserts that “no such language appears in 20 C.F.R. § 404.1513.”

According to the Commissioner, although 20 C.F.R. § 404.1527, “Evaluating opinion evidence

for claims filed before March 27, 2017,” effective August 24, 2012 to March 26, 2017, applies to

Gonzalez’s claim under Title II filed on May 4, 2016, because it states explicitly: “For claims

filed (see § 404.614) before March 27, 2017, the rules in this section apply,” 20 C.F.R. §

404.1513, “Medical and other evidence of your impairment(s),” effective September 3, 2013 to

March 26, 2017, does not apply; rather, definitions in 20 C.F.R. § 404.1502(a) effective March

27, 2017 apply, because 20 C.F.R. § 404.1513 effective March 27, 2017, no longer defines

“acceptable medical source.” However, the Commissioner failed to make citation to any binding

authority in support of his arguments that SSA’s Title II regulation: (a) 20 C.F.R. § 404.1513,

effective September 3, 2013 to March 26, 2017, does not apply to Gonzalez’s Title II claim filed

on May 4, 2016 and denied on June 14, 2018; and (b) 20 C.F.R. § 404.1502(a) effective March

27, 2017, applies to Gonzalez’s Title II claim filed on May 4, 2016 and denied on June 14, 2018.

The Commissioner and Gonzalez both acknowledge that the Court noted in its July 1, 2020



                                                  7
          Case 1:19-cv-05980-KNF Document 27 Filed 09/03/20 Page 8 of 8




decision the expiration date of the regulation the Court applied, March 26, 2017, and the parties

do not assert that the Court overlooked the date of the ALJ’s decision, June 14, 2018, which the

Court explicitly noted in its July 1, 2020 order. Thus, the Court was aware of the date of the

ALJ’s decision and the date on which the regulations the Court applied expired. The

Commissioner failed to show that the Court overlooked any Title II regulations or controlling

decisions applicable to Gonzalez’s Title II claim filed on May 4, 2016 and denied on June 14,

2018. The Commissioner’s argument that the Court applied the wrong Title II regulation,

disguised as an argument that the Court overlooked the Title II regulation the Commissioner

believes was applicable, is rejected because it is not a proper basis for the instant motion. Local

Civil Rule 6.3 is not a vehicle that can be used where, as here, the Commissioner disagrees with

the Court’s application of 20 C.F.R. § 404.1513. Since the Commissioner failed to show that the

Court overlooked any matter or controlling decisions, granting the motion to “alter or amend its

Judgment in this case pursuant to Rule 59(e) of the Federal Rules of Civil Procedure and Rule

6.3 of the United States District Courts for the Southern and Eastern District of New York” is not

warranted.

                                         CONCLUSION

       For the foregoing reasons, the Commissioner’s motion to “alter or amend [the] Judgment

in this case pursuant to Rule 59(e) of the Federal Rules of Civil Procedure and Rule 6.3 of the

United States District Courts for the Southern and Eastern District of New York,” Docket Entry

No. 24, is denied.

Dated: New York, New York                             SO ORDERED:
       September 3, 2020




                                                 8
